                  Case 5:19-mj-00680-STE Document 5 Filed 12/20/19 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA


 VS.



                                                                       Case Number: M-19-680-STE



TARENCE D MCLANE

Defendant



                                        ORDER APPOINTING COUNSEL



             The above-named defendant having completed an affidavit as to financial ability to employ counsel,
       and upon review, the Court finds:

       That the affiant is financially unable to obtain counsel.

             Federal Public Defender is appointed to represent the above-named defendant in all futher proceedings
       □     unless and until relieved by order of the Court.

             Federal Public Defender shall forth with furnish the name of a private attorney for appointment to
             represent the defendant. David Autry

      That the defendant is eligible for appointment of counsel, but has income or assets in excess of that needed for
    □ support of defendant and dependents, and therefore:
             Defendant will reimburse the government for the cost of providing representation commensurate with
        □    his / her ability to pay as determined by further order of the Court.

             That Defendant is not eligible for appointment of counsel but is entitled to both an immediate hearing
        □    and to the assistance of counsel and therefore.

                    The Federal Public Defender is temporarily appointed to represent the defendant for purposes of
              □     initial appearance only.




Friday, December 20, 2019
                                                                   SHON T. ERWIN
Date
                                                                   UNITED STATES MAGISTRATE JUDGE
